

 
 
[eastmanlogo.jpg] 
Exhibit 10.01





















AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN


(As Amended and Restated Effective as of December 31, 2008)














EASTMAN CHEMICAL COMPANY



 
  46

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS




Section
Title
Page
Preamble
 
48
Section 1.
Definitions
48
Section 2.
Deferral of Compensation
51
Section 3.
Time of Electionof Deferral
52
Section 4.
Hypothetical Investments
52
Section 5.
Deferrals and Crediting Amounts to Accounts
52
Section 6.
Deferral Period
53
Section 7.
Investment in the Stock Account and Transfers Between Accounts
53
Section 8.
Payment of Deferred Compensation
55
Section 9.
Payment of Deferred Compensation After Death
57
Section 10.
Acceleration of Payment for Hardship
58
Section 11.
Non-Competition and Non-Disclosure Provision
59
Section 12.
Participant's Rights Unsecured
59
Section 13.
No Right to Continued Employment
59
Section 14.
Statement of Account
59
Section 15.
Deductions
59
Section 16.
Administration
59
Section 17.
Amendment
60
Section 18.
Governing Law
60
Section 19.
Change in Control
60
Section 20.
Compliance with SEC Regulations
60
Section 21.
Successors and Assigns
60










 
 47

--------------------------------------------------------------------------------

 



AMENDED AND RESTATED
EASTMAN EXECUTIVE DEFERRED COMPENSATION PLAN


Preamble. This Amended and Restated Eastman Executive Deferred Compensation Plan
is an unfunded, nonqualified deferred compensation arrangement for eligible
employees of Eastman Chemical Company ("the Company") and certain of its
subsidiaries.  Under this Plan, each Eligible Employee is annually given an
opportunity to defer payment of part of his or her cash compensation.


This Plan originally was adopted effective January 1, 1994, amended and restated
effective as of August 1, 2002 and August 1, 2007 and subsequently amended and
restated again effective as of December 31, 2008 in order to comply with Section
409A of the Internal Revenue Code of 1986, as amended.  As permitted under
guidance issued under Code Section 409A, this Plan does not contain provisions
retroactive to the effective date of Section 409A and guidance thereunder since
the effective date of such legislation.


Section 1.  Definitions.


Section 1.1.  "Account" means the EDCP Account.  The EDCP Account is further
sub-divided into an Interest Account and a Stock Account, and if applicable,
each Interest Account and Stock Account is further sub-divided into a
Grandfathered Account and a Non-Grandfathered Account.


Section 1.2.  "Board" means the Board of Directors of the Company.


 
Section 1.3.  "Change In Control" means a change in control of the Company of a
nature that would be required to be reported (assuming such event has not been
"previously reported") in response to Item 1 (a) of a Current Report on Form
8-K, as in effect on December 31, 2001, pursuant to Section 13 or 15(d) of the
Exchange Act; provided that, without limitation, a Change In Control shall be
deemed to have occurred at such time as (i) any "person" within the meaning of
Section 14(d) of the Exchange Act, other than the Company, a subsidiary of the
Company, or any employee benefit plan(s) sponsored by the Company or any
subsidiary of the Company, is or has become the "beneficial owner," as defined
in Rule 13d-3 under the Exchange Act, directly or indirectly, of 25% or more of
the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote at the election of directors; provided,
however, that the following will not constitute a Change In Control: any
acquisition by any corporation if, immediately following such acquisition, more
than 75% of the outstanding securities of the acquiring corporation ordinarily
having the right to vote in the election of directors is beneficially owned by
all or substantially all of those persons who, immediately prior to such
acquisition, were the beneficial owners of the outstanding securities of the
Company ordinarily having the right to vote in the election of directors, or
(ii) individuals who constitute the Board on January 1, 2002 (the "Incumbent
Board") have ceased for any reason to constitute at least a majority thereof,
provided that: any person becoming a director subsequent to January 1, 2002
whose election, or nomination for election by the Company's stockholders, was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination) shall be, for purposes of this Plan,
considered as though such person were a member of the Incumbent Board, (iii)
upon approval by the Company's stockholders of a reorganization, merger or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than 75% of the outstanding securities
of the resulting corporation ordinarily having the right to vote in the election
of directors; or (iv) upon approval by the Company's stockholders of a complete
liquidation and dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company other than to a subsidiary
of the Company.


 
  48

--------------------------------------------------------------------------------

 



Section 1.4.  “Class Year” means each calendar year.  Notwithstanding the
foregoing, the “2004 Class Year” includes all amounts deferred into this Plan in
2004 and in any calendar years prior to 2004 plus any earnings accruing to the
Participant’s 2004 Class Year.


Section 1.5.  “Code” means the Internal Revenue Code of 1986, as amended.


 
Section 1.6.  "Common Stock" means the $.01 par value common stock of the
Company.



 
Section 1.7.  "Company" means Eastman Chemical Company.



 
Section 1.8.  "Compensation Committee" shall mean the Compensation and
Management Development Committee of the Board.



Section 1.9.  "Deferrable Amount" means, for a given fiscal year of the Company,
an amount equal to the sum of the Eligible Employee's (i) annual base cash
compensation; (ii) annual cash payments under the Company's Unit Performance
Plan and any sales incentive plan of the Company in which an Eligible Employee
participates; (iii) stock and stock-based awards under the Omnibus Plan which,
under the terms of the Omnibus Plan and the award, are payable in cash and
required or allowed to be deferred into this Plan; (iv) signing bonus and/or
retention bonus, if any, received in connection with his or her initial
employment with the Company or the acquisition by the Company of such person's
previous employer; and (v) special awards of $15,000 or more, such as special
awards under the Company’s Employee/Team Recognition Program and Chairman &
CEO’s Award Program.  In each case, however, the Deferrable Amount shall not
include any amount that must be withheld from the Eligible Employee's wages for
income or employment tax purposes.


 
Section 1.10.  “Disability” means the Participant (i) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under the Applicable Disability Plan (as defined below), or (ii)
qualifies for Social Security disability benefits.  The “Applicable Disability
Plan” shall be the group long-term disability insurance plan offered by the
Company to the Participant at the time of the determination.  If no group
long-term disability insurance plan is being offered to the Participant at the
time of such determination, the Participant shall be required to satisfy clause
(ii) in order to be declared Disabled for purposes of this Plan.



Section 1.11.  “EIP/ESOP” means the Eastman Investment and Employee Stock
Ownership Plan.


Section 1.12.  "Eligible Employee" means a U.S.-based employee of the Company or
any of its U.S. Subsidiaries who at any time has a salary grade classification
of SG-49/SG-105 or above.  Any employee who becomes eligible to participate in
this Plan and in a future year does not qualify as an Eligible Employee because
of a change in position level shall nevertheless be eligible to participate in
such year.


Section 1.13.  “Employee Service Center” means the Company’s internal
organization responsible for processing transactions and providing general
information for Participants under this Plan.


Section 1.14.  "Enrollment Period" means the period designated by Global
Benefits each year, provided however, that such period shall end on or before
the last business day of each year.


Section 1.15.  "Excess Compensation” means the excess, if any, of (1) an
Employee's "Company Compensation" as defined in the EIP/ESOP, over (2) the
applicable dollar amount under Section 401(a)(17) of the Internal Revenue Code
of 1986, as amended, which applies to the EIP/ESOP for a given plan year of the
EIP/ESOP.

 
49 

--------------------------------------------------------------------------------

 



Section 1.16.  "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


Section 1.17.  “Global Benefits” shall mean the Company’s internal organization
responsible for the administration of the payment of benefits under this Plan.


 
Section 1.18.  “Grandfathered Account” means the value of the Account of each
Participant on December 31, 2004, including (i) the amount of the Participant’s
ESOP or RSC allocation for 2004, if any, even if such amount had not been
credited to a Participant’s Account as of December 31, 2004, and (ii) any
earnings accruing to the Participant’s Grandfathered Account.   For purposes of
this Plan, no part of the Participant’s Grandfathered Account shall be subject
to Code Section 409A, including the 6 month delay required under Section 8.3 of
this Plan.  For purposes of this Plan, the “Non-Grandfathered Account” shall
equal the Participant’s Account balance on the date of the Participant’s
Termination of Employment, minus the amount of the Participant’s Grandfathered
Account.  The Non-Grandfathered Account shall be subject to Code Section 409A.



Section 1.19.  “Hardship” means an emergency event beyond the Participant’s
control which would cause the Participant severe financial hardship if the
payment of amounts from his or her Accounts were not approved.  Any distribution
for Hardship shall be limited to amounts in a Participant’s Grandfathered
Account.


Section 1.20.  “Initial Enrollment Period” means, for an Eligible Employee who
is newly employed by the Company, the period beginning prior to such date of
employment and ending 30 days after the date of employment.  For a person who
becomes an employee of the Company or a U.S. Subsidiary through an acquisition
by the Company of such person's previous employer, "Initial Enrollment Period"
with respect to deferral of any signing bonus or retention bonus payable to such
person shall mean the period beginning prior to such date of acquisition, and
ending 30 days after such date of acquisition.  An Eligible Employee who is
rehired by the Company may not enroll during the Initial Enrollment Period if he
or she was eligible to participate in this Plan at any time during the
twenty-four (24) month period prior to his or her rehire.


Section 1.21.  "Interest Account" means the account established by the Company
for each Participant for compensation deferred or Excess Contribution amounts
credited pursuant to this Plan and which shall bear interest as described in
Section 4.1 below.  The maintenance of individual Interest Accounts is for
bookkeeping purposes only.  If applicable, each Interest Account shall be
further sub-divided into a Grandfathered Account and Non-Grandfathered Account.


Section 1.22.  "Interest Rate" means the monthly average of bank prime lending
rates to most favored customers as published in The Wall Street Journal, such
average to be determined as of the last day of each month.


Section 1.23.  "Market Value" means the closing price of the shares of Common
Stock on the New York Stock Exchange on the day on which such value is to be
determined or, if no such shares were traded on such day, said closing price on
the next business day on which such shares are traded, provided, however, that
if at any relevant time the shares of Common Stock are not traded on the New
York Stock Exchange, then "Market Value" shall be determined by reference to the
closing price of the shares of Common Stock on another national securities
exchange, if applicable, or if the shares are not traded on an exchange but are
traded in the over-the-counter market, by reference to the last sale price or
the closing "asked" price of the shares in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System (NASDAQ) or other national quotation service.

 
50

--------------------------------------------------------------------------------

 



Section 1.24.  "Omnibus Plan" means the Eastman Chemical Company 1994 Omnibus
Long-Term Compensation Plan or any successor plan to the Omnibus Plan providing
for awards of stock and stock-based compensation to Company employees.


Section 1.25.  "Participant" means an Eligible Employee who (i) elects for one
or more years to defer compensation pursuant to this Plan; or (ii) receives an
ESOP or RSC allocation under Section 2.2 of this Plan.


 
Section 1.26.  "Plan" means this Amended and Restated Eastman Executive Deferred
Compensation Plan.



 
Section 1.27.  "Section 16 Insider" means a Participant who is, with respect to
the Company, subject to the reporting requirements of Section 16 of the Exchange
Act.



Section 1.28.  "Stock Account" means the account established by the Company for
each Participant, the performance of which shall be measured by reference to the
Market Value of Common Stock.  The maintenance of individual Stock Accounts is
for bookkeeping purposes only.  If applicable, each Stock Account shall be
further sub-divided into a Grandfathered Account and Non-Grandfathered Account.


Section 1.29.  “Termination of Employment” means a separation from service under
Code Section 409A and the Final 409A Regulations.


Section 1.30.  “Unforeseeable Emergency” means severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or a dependent (as defined
in Section 152 of the Code without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Participant’s property due to casualty (including the
need to rebuild a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  Except as otherwise provided herein, the
purchase of a home and the payment of college tuition are not unforeseeable
emergencies. Any distribution for an Unforeseeable Emergency shall be limited to
amounts in a Participant’s Non-Grandfathered Account.


Section 1.31.  "U.S. Subsidiaries" means the United States subsidiaries of the
Company listed on Schedule A.


 
Section 1.32.  "Valuation Date" means each business day.



Section 2.                      Deferral of Compensation; Allocations.


Section 2.1.  An Eligible Employee may elect to defer receipt of all or any
portion of his or her Deferrable Amount to the Interest Account and/or Stock
Account within such person's EDCP Account for the applicable Class Year.  A
Participant may make deferrals under this Plan regardless of whether the
Participant elects deferrals under the EIP/ESOP for that Class Year.  If an
Eligible Employee terminates employment with the Company and all of its U.S.
Subsidiaries, any previous Class Year deferral election and distribution
election with respect to a payment or award under the Company's Unit Performance
Plan, the Company's Omnibus Plan, and any sales incentive plan of the Company in
which an Eligible Employee participates, shall remain in effect with respect to
such items of compensation payable after Termination of Employment in the
absence of a valid election for the first Class Year occurring after the
Eligible Employee’s Termination.

 
51 

--------------------------------------------------------------------------------

 



Section 2.2.                                For any Plan Year in which an
Eligible Employee has Excess Compensation, then at such time, if any, as the
Company makes a contribution to the EIP/ESOP with respect to such Plan Year, the
Company shall credit to the Eligible Employee's Stock Account within his EDCP
Account under this Plan, an amount equal to the product of (1) the amount of
such Eligible Employee's Excess Compensation multiplied by (2) the ESOP or RSC
Payout Percentage (the “ESOP/RSC allocation”).


Section 3.                      Deferral Elections.


An Eligible Employee who wishes to defer compensation must irrevocably elect to
do so during the applicable Enrollment Period. The Enrollment Period shall end
prior to the first day of the service year with respect to the applicable
Deferrable Amount. The “service year” is the Eligible Employee’s taxable year in
which the services related to the Deferrable Amount will be performed by the
Eligible Employee. Elections shall be made annually for each Class Year.


Notwithstanding the foregoing, (i) in the first year in which a person becomes
an Eligible Employee by reason of being employed by the Company, the Eligible
Employee may elect to defer receipt of all or any portion of his or her
Deferrable Amount earned for services to be performed subsequent to such
election, provided that such election is made no later than the end of the
Initial Enrollment Period; (ii) in the first year in which a person becomes an
Eligible Employee through an acquisition by the Company of such person's
previous employer, the Eligible Employee may elect to defer receipt of all or
any portion of his or her signing bonus and/or retention bonus paid to such
Eligible Employee by the Company, provided that (x) the deferred amount
represents compensation for services to be performed subsequent to such
election, and (y) such election is made no later than the end of the Initial
Enrollment Period.


Section 4.                      Hypothetical Investments.


Section 4. 1.  Interest Accounts.  Amounts in a Participant's Interest Accounts
are hypothetically invested in an interest bearing account which bears interest
computed at the Interest Rate, compounded monthly.


Section 4.2.  Stock Accounts.  Amounts in a Participant's Stock Accounts are
hypothetically invested in units of Common Stock.  Amounts deferred into Stock
Accounts are recorded as units of Common Stock, and fractions thereof with one
unit equating to a single share of Common Stock.  Thus, the value of one unit
shall be the Market Value of a single share of Common Stock.  The use of units
is merely a bookkeeping convenience; the units are not actual shares of Common
Stock.  The Company will not reserve or otherwise set aside any Common Stock for
or to any Stock Account.


Section 5.  Deferrals and Crediting Amounts to Accounts.


Section 5.1.  Manner of Electing Deferral.  An Eligible Employee may elect to
defer compensation by completing the deferral election process established by
Global Benefits.   For each Class Year, each Eligible Employee shall elect, in
the manner specified by Global Benefits (i) the amount and sources of Deferrable
Amount to be deferred; (ii) whether deferral of annual base cash compensation is
to be at the same rate throughout the year, or at different rates for each
calendar quarter of the year; (iii) the portion of the deferral to be credited
to the Participant's Interest Account and Stock Account respectively; and (iv)
the manner of payment.  An election to defer compensation shall be irrevocable
following the end of the applicable Enrollment Period, but the portion of the
deferral to be credited to the Participant's Interest Account and Stock Account,
respectively, may be reallocated by the Participant in the manner specified by
Global Benefits or its authorized designee through and including the business
day immediately preceding the date on which the deferred amount is credited to
the Participant's Accounts pursuant to Section 5.2.

 
52 

--------------------------------------------------------------------------------

 



Section 5.2.  Crediting of Amounts to Accounts.  Except as otherwise provided in
this Section with respect to Section 16 Insiders, amounts to be deferred each
Class Year shall be credited to the Participant's Interest Account and/or Stock
Account, as applicable, within the EDCP Account as of the date such amounts are
otherwise payable.  An ESOP/RSC allocation which is made pursuant to Section 2.2
shall be credited to the Participant's Stock Account within the EDCP Account as
of the date the Company makes the contribution to the EIP/ESOP which triggers
the ESOP/RSC allocation under this Plan provided the Participant is employed by
the Company on the ESOP/RSC allocation date.  In the event a Participant
entitled to an ESOP/RSC allocation is not employed on the ESOP/RSC allocation
date, such payment shall be made in cash to the Participant by the
Company.  Notwithstanding the foregoing, for each Section 16 Insider, each and
every Deferrable Amount, when initially credited to the Participant's EDCP
Account, shall be held in a Participant's Interest Account until the next date
that dividends are paid on Common Stock (see Section 7.6 of this Plan), and on
such date the Deferrable Amount that would have been initially credited to the
Participant's Stock Account but for this sentence shall be transferred, together
with allocable interest thereon, to the Participant's Stock Account, provided
that such transfer shall be subject to the restrictions set forth in Section
7.2.


Section 6.  Deferral Period. Subject to Sections 9, 10, and 19 hereof, the
amounts credited to a Participant's Accounts and earnings thereon will be
deferred until the Participant dies, becomes Disabled or has a Termination of
Employment with the Company and all of its U.S. Subsidiaries.  Any such election
shall be made during the applicable Enrollment Period on the deferred
compensation form referenced in Section 5 above.  The payment of a Participant's
Account shall be governed by Sections 8, 9, 10, and 19, as applicable.


Section 7.  Investment in the Stock Account and Transfers Between Accounts.


Section 7.1.  Election Into the Stock Account.  Amounts to be credited to a
Participant's Stock Account, whether by reason of a deferral election by the
Participant or an ESOP allocation by the Company, shall be credited, as of the
date described in Section 5.2, with that number of units of Common Stock, and
fractions thereof, obtained by dividing the dollar amount to be credited into
the respective Stock Account by the Market Value of the Common Stock as of such
date.


Section 7.2.  Transfers Between Accounts.  Except as otherwise provided in this
Section, a Participant may direct that all or any portion, designated as a whole
dollar amount, of the existing balance of his or her Interest or Stock Account
be transferred to the other Account, effective as of (i) the date such election
is made, if and only if such election is made prior to the close of trading on
the New York Stock Exchange on a day on which the Common Stock is traded on the
New York Stock Exchange, or (ii) if such election is made after the close of
trading on the New York Stock Exchange on a given day or at any time on a day on
which no sales of Common Stock are made on the New York Stock Exchange, then on
the next business day on which the Common Stock is traded on the New York Stock
Exchange (the date described in (i) or (ii), as applicable, is referred to
hereinafter as the election's "Effective Date").


Such election shall be made in the manner specified by the Committee or its
authorized designee; provided however, that a Section 16 Insider may only elect
to transfer between his or her Accounts if he or she has made no election within
the previous six months to effect an "opposite way" fund-switching (i.e.,
transfer out versus transfer in) transfer into or out of the Stock Account or
the Eastman Stock Funds of the Eastman Investment and Employee Stock Ownership
Plan, or any other "opposite way" intra-plan transfer or plan distribution
involving a Company equity securities fund which constitutes a "Discretionary
Transaction" as defined in Rule 16b-3 under the Exchange Act.  A Participant's
election to transfer less than all of the funds in his or her Interest Accounts
to his or her Stock Accounts shall be applied pro rata to the Interest Account
in the Participant's EDCP Account.  The same procedure shall be followed if the
Participant elects to transfer less than all of the funds in his or her Stock
Accounts to his or her Interest Accounts.

 
53 

--------------------------------------------------------------------------------

 



In addition, and notwithstanding the foregoing, a Section 16 Insider's
Deferrable Amount that is initially allocated to his or her Interest Account as
provided in Section 5.2, shall be transferred, following such initial
allocation, from the Participant's Interest Account to his or her Stock Account
in the manner provided in Section 5.2.


Section 7.3.  Transfer Into the Stock Account.  If a Participant elects pursuant
to Section 7.2 to transfer an amount from his or her Interest Accounts to his or
her Stock Accounts, then, effective as of the election's Effective Date, his or
her Stock Accounts shall be credited with that number of units of Common Stock;
and fractions thereof, obtained by dividing the dollar amount elected to be
transferred by the Market Value of the Common Stock on the Valuation Date
immediately preceding the election's Effective Date; and (ii) his or her
Interest Accounts shall be reduced by the amount elected to be transferred.


Section 7.4.  Transfer Out of the Stock Account.  If a Participant elects
pursuant to Section 7.2 to transfer an amount from his or her Stock Accounts to
his or her Interest Account, effective as of the election's Effective Date; (i)
his or her Interest Accounts shall be credited with a dollar amount equal to the
amount obtained by multiplying the number of units to be transferred by the
Market Value of the Common Stock on the Valuation Date immediately preceding the
election's Effective Date; and (ii) his or her Stock Accounts shall be reduced
by the number of units elected to be transferred.


Section 7.5.  Dividend Equivalents.  Effective as of the payment date for each
cash dividend on the Common Stock, the Stock Accounts of each Participant who
had a balance in his or her Stock Accounts on the record date for such dividend
shall be credited with a number of units of Common Stock, and fractions thereof,
obtained by dividing (i) the aggregate dollar amount of such cash dividend
payable in respect of such Participant's Stock Accounts (determined by
multiplying the dollar value of the dividend paid upon a single share of Common
Stock by the number of units of Common Stock held in the Participant's Stock
Accounts on the record date for such dividend); by (ii) the Market Value of the
Common Stock on the Valuation Date immediately preceding the payment date for
such cash dividend.


Section 7.6.  Stock Dividends.  Effective as of the payment date for each stock
dividend on the Common Stock, additional units of Common Stock shall be credited
to the Stock Accounts of each Participant who had a balance in his or her Stock
Accounts on the record date for such dividend.  The number of units that shall
be credited to the Stock Account of such a Participant shall equal the number of
shares of Common Stock and fractions thereof, which the Participant would have
received as stock dividends had he or she been the owner on the record date for
such stock dividend of the number of shares of Common Stock equal to the number
of units credited to his or her Stock Accounts on such record date.


Section 7.7.  Recapitalization.  If, as a result of a recapitalization of the
Company, the outstanding shares of Common Stock shall be changed into a greater
number or smaller number of shares, the number of units credited to a
Participant's Stock Accounts shall be appropriately adjusted on the same basis.


Section 7.8.  Distributions.  Amounts in respect of units of Common Stock may
only be distributed out of the Stock Accounts by transfer to the Interest
Accounts (pursuant to Sections 7.2 and 7.4 or 7.10) or withdrawal from the Stock
Accounts (pursuant to Sections 8, 9, 10, or 19), and shall be distributed in
cash.  The number of units to be distributed from a Participant's Stock Accounts
shall be valued by multiplying the number of such units by the Market Value of
the Common Stock as of the Valuation Date immediately preceding the date such
distribution is to occur.  Pending the complete distribution under Section 8.2
or liquidation under Section 7.10 of the Stock Accounts of a Participant who has
terminated his or her employment with the Company or any of its U.S.
Subsidiaries, the Participant shall continue to be able to make elections
pursuant to Sections 7.2, 7.3, and 7.4 and his or her Stock Accounts shall
continue to be credited with additional units of Common Stock pursuant to
Sections 7.5, 7.6,   and 7.7.

 
54 

--------------------------------------------------------------------------------

 



Section 7.9.  Responsibility for Investment Choices.  Each Participant is solely
responsible for any decision to defer compensation into his or her EDCP Stock
Account, and to retain in his or her ESOP Stock Account any amounts credited
thereto, and to transfer amounts to and from his or her Stock Accounts. Each
Participant accepts all investment risks entailed by such decision, including
the risk of loss and a decrease in the value of the amounts he or she elects to
transfer into his or her Stock Accounts.


Section 7.10.  No Reinvestment in Stock Accounts after Termination of
Employment.  Once a Participant has had a Termination of Employment with the
Company and all of its U.S. Subsidiaries, a Participant may, until his Account
is fully distributed and pursuant to the rules of this Plan, elect to liquidate
units of the Stock Accounts and transfer such value to the Interest Accounts,
but the Participant may not transfer any funds from the Interest Accounts into
the Stock Accounts.  For purposes of valuing the units of Common Stock subject
to such a transfer, the approach described in Section 7.8 shall be used.


Section 8.  Payment of Deferred Compensation.


Section 8.1.  Background.  No withdrawal may be made from a Participant's
Accounts except as provided in this Section 8 and Sections 9, 10, and 19.


Section 8.2.  Manner of Payment.  Payment of a Participant's Account shall be
made in a single lump sum or annual installments, as elected by the Participant
pursuant to this Section 8 for each Class Year.  The maximum number of annual
installments is ten.  If a Participant elects installments, the amount of each
payment shall be equal to the value, as of the preceding Valuation Date, of the
Participant’s Class Year Account, divided by the number of installments
remaining to be paid.  All payments from this Plan shall be made in cash.


Section 8.3.  Timing of Payments.


(a)       Subject to Sections 8.3(b), 8.3(c) and 8.3(d), payments shall commence
in the year elected by the Participant pursuant to this Section 8, up through
the tenth year following the year in which the Participant becomes Disabled or
has a Termination of Employment from the Company and all of its U.S.
Subsidiaries, but in no event may a Participant elect to have payments commence
later than the year the Participant reaches age 71.  If payment is due from a
Participant’s Grandfathered Account in a lump sum, such payment shall be made on
the first business day of the second month following the Participant’s
Termination of Employment.  If payment is due from a Participant’s Grandfathered
Account in installments, payments shall begin on the first business day of the
second month following the Participant’s Termination of Employment and the
remaining installment payments shall be made on each anniversary of the
Participant’s first installment payment.


(b)       If payment is due from this Plan on account of Termination of
Employment (but not death or Disability) and  payment is due in a lump sum, the
Participant’s right to receive such payment will be delayed until the earlier of
the Participant’s death, Disability or the first business day of the seventh
month following the date of the Participant’s Termination of Employment (subject
to the exceptions specified in the Final 409A Regulations).  This Section 8.3(b)
shall not apply to any portion of the Participant’s Grandfathered Account.


(c)       If payment(s) are due from this Plan on account of Termination of
Employment (but not death or Disability) and payments are due in annual
installments, the Participant’s right to begin to receive such payments will be
delayed until the earlier of the Participant’s death, Disability or the first
business day of the seventh month following the date of the Participant’s
Termination of Employment (subject to the exceptions specified in the Final 409A
Regulations) and the remaining installment payments will be paid on the
anniversary of the Participant’s first installment payment.  For purposes of
this Plan, each installment payment is considered to be a separate
payment.  This Section 8.3(c) shall not apply to any portion of the
Participant’s Grandfathered Account.

 
55 

--------------------------------------------------------------------------------

 



(d)       If payment(s) are due from this Plan on account of Disability, and
payments are due in annual installments, payments from the Participant’s
Grandfathered Account and Non-Grandfathered Account shall commence no later than
the first business day of the second month following the Participant’s
Termination of Employment and the remaining installment payments will be paid on
each anniversary of the initial payment.  If payment is due from this Plan on
account of Disability in a lump sum, payment from the Participant’s
Grandfathered Account and Non-Grandfathered Account shall be made to the
Participant on the first business day of the second month following the
Participant’s Termination of Employment.


Section 8.4.  Valuation.   The amount of each payment shall be equal to the
value, as of the preceding Valuation Date, of the Participant's Accounts,
divided by the number of remaining payments to be paid.  If payment of a
Participant's Accounts is to be paid in installments and the Participant has a
balance in his or her Stock Account at the time of the payment of an
installment, the amount that shall be distributed from his or her Stock Account
shall be the amount obtained by multiplying the total amount of the installment
determined in accordance with the immediately preceding sentence by the
percentage obtained by dividing the balance in the Stock Account as of the
immediately preceding Valuation Date by the total value of the Participant's
Accounts as of such date.  Similarly, in such case, the amount that shall be
distributed from the Participant's Interest Account shall be the amount obtained
by multiplying the total amount of the installment determined in accordance with
the first sentence of this Section 8.4 by the percentage obtained by dividing
the balance in the Interest Account as of the immediately preceding Valuation
Date by the total value of the Participant's Accounts as of such date.


Section 8.5.  Participant Payment Elections.  An election by a Participant
concerning the method of payment under Section 8.2 or the commencement of
payments under Section 8.3 for his or her 2004 Class Year account must be made
at least one (1) year before the Participant's Termination of Employment, and
must be made during the Enrollment Period in the manner specified by Global
Benefits.  An election by a Participant concerning the method of payment under
Section 8.2 or the commencement of payments under Section 8.3 for his or her
2005 or later Class Year accounts, must be made during the Enrollment Period
which ends prior to the first day of the service year with respect to the
Deferrable Amount subject to the election.  Changes to elections for a
Participant’s 2005 or later Class Year accounts must comply with Section 8.6.


Section 8.5A.  Default Payment Distribution Elections.


(a)   If a Participant does not have a valid election in force at the time of
Termination of Employment for any Class Year beginning in 2005 or later, then
(i) if the value of his aggregate Accounts (Grandfathered and Non-Grandfathered)
as of the last Valuation Date of the calendar year in which he has a Termination
of Employment is less than ten thousand dollars ($10,000), then the value of his
Class Year Account(s) for which a valid distribution election does not exist
shall be paid in a single lump sum to the Participant on the first business day
of the seventh month following the Participant’s Termination of Employment date;
and (ii) if the aggregate value of his Accounts (Grandfathered and
Non-Grandfathered) as of the last Valuation Date of the calendar year in which
he has a Termination of Employment is ten thousand dollars ($10,000) or more,
then the value of his Class Year Account(s) for which a valid distribution
election does not exist shall be paid in five (5) annual installments beginning
on the first business day of the seventh month following the Participant’s
Termination of Employment date with the remaining installments paid to the
Participant on each anniversary of the initial payment.

 
56 

--------------------------------------------------------------------------------

 



(b)    If a Participant does not have a valid election in force at the time of
Termination of Employment for his 2004 Class Year account, then (i) if the value
of his aggregate Accounts (Grandfathered and Non-Grandfathered) as of the last
Valuation Date of the calendar year in which he has a Termination of Employment
is less than ten thousand dollars ($10,000), then the value of his 2004 Class
Year Account shall be paid in a single lump sum to the Participant on the first
business day of the month following the Participant’s Termination of Employment
date; and (ii) if the aggregate value of his Accounts (Grandfathered and
Non-Grandfathered) as of the last Valuation Date of the calendar year in which
he has a Termination of Employment is ten thousand dollars ($10,000) or more,
then the value of his 2004 Class Year Account shall be paid in ten (10)  annual
installments beginning on the first business day of the month following the
Participant’s Termination of Employment date with the remaining installments
paid to the Participant on each  anniversary of the initial payment.


This Section 8.5A shall apply regardless of the Participant’s age on the date of
his Termination of Employment.


Section 8.6.  Special Payment Election Rules.


(a)   Notwithstanding Sections 8.2, 8.3, 8.5 and 8.5A, if a Participant
terminates employment less than one (1) year after the date he first becomes
eligible to participate in this Plan, then an election made by the Participant
under this Section 8 no later than thirty (30) days after the date he first
becomes eligible to participate in this Plan shall be valid.
 
(b)  The timing of a distribution of a Participant’s Non-Grandfathered Account
may not be accelerated, except in the event of an Unforeseeable Emergency or
other permissible acceleration of distribution under Treas. Reg. Section
1.409A-3(j)(4)(iii) (conflicts of interest), (j)(4)(vi) (payment of employment
taxes), (j)(4)(vii) (payment upon income inclusion under Section 409A),
(j)(4)(ix) (plan terminations and liquidation), (j)(4)(xi) (payment of state,
local or foreign taxes), (j)(4)(xiii) (certain offsets) and (i)(4)(xiv) (bona
fide disputes).
 
(c)   Any change which delays the timing of distributions or changes the form of
distributions from a Participant’s Non-Grandfathered Account may be made only if
the following requirements are met:
 

(i)   Any election to change the time and form of distribution may nottake
effect until at least 12 months after the date on which the election ismade;
 
(ii)  Other than in the event of death, the first payment with respect to the
election described in (i) above, must be deferred for a period of at least 5
years from the date such payment otherwise would have been made; and
 
(iii)  Any election related to a payment to be made at a specified time may not
be made less than 12 months prior to the date of the first scheduled payment.
 
Any election to change the time or form of distribution from a Participant’s
Grandfathered Account must be in effect at least 12 months before the
Participant’s Termination of Employment in order to be valid.
 
Section 9.  Payment of Deferred Compensation After Death.  If a Participant dies
prior to complete payment of his or her Accounts, the balance of such Accounts,
valued as of the Valuation Date immediately preceding the date payment is made,
shall be paid in a single, lump sum Payment to:  (i) the beneficiary or
contingent beneficiary designated by the Participant in accordance with
procedures established by Global Benefits and such lump sum shall be paid no
later than ninety (90) days after the Employee Service Center is notified of the
Participant’s death, (ii) in the absence of a valid designation of a beneficiary
or contingent beneficiary, the Participant's estate within 30 days after
appointment of a legal representative of the deceased Participant.

 
57 

--------------------------------------------------------------------------------

 



Section 10.  Acceleration of Payment for Hardship or Unforeseeable Emergency.


Section 10.1.    Hardship or Unforeseeable Emergency.  Hardship distributions
shall be limited to amounts in a Participant’s Grandfathered Account and
distributions for an Unforeseeable Emergency shall be limited to amounts in a
Participant’s Non-Grandfathered Account. Upon written approval from the
Company's Senior Vice President and Chief Administrative Officer (“Senior VP &
CAO), with respect to Participants other than executive officers of the Company,
and by the Compensation Committee, with respect to Participants who are
executive officers of the Company, and subject to the restrictions in the next
two sentences, a Participant, whether or not he or she is still employed by the
Company or any of its U.S. Subsidiaries, may be permitted to receive all or part
of his or her Accounts if the Company's Senior VP & CAO (or his delegate), or
the Compensation Committee, as applicable, determines that the Participant has
suffered a Hardship or Unforeseeable Emergency.  The amount distributed may not
exceed the amount necessary to satisfy the Hardship or Unforeseeable Emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such Hardship or
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).


Section 10.2.     Other Payments.  Any participant in this Plan may at his or
her discretion withdraw at any time all or part of that person's Grandfathered
Account Balance under this Plan; provided, if this option is exercised the
individual will forfeit to the Corporation 10% of his or her aggregate
Grandfathered Account Balance, and will not be permitted to make deferrals to or
receive ESOP or RSC allocations under this Plan for a period of 36 months
beginning on the first day of the plan year following the plan year which
includes the date any payment to a Participant is made under this section.


Section 10.3.     Accelerated Payment. If under this Plan one-half or more of
the Participants with a Grandfathered Account, or one-fifth or more of the
Participants with a Grandfathered Account with one-half or more of the value of
all benefits owed exercise their option for immediate distribution in any
consecutive six-month period, this will trigger immediate payment to all
Participants of all benefits owed under the terms of this Plan from
Grandfathered Accounts, immediate payout under this section will not involve
reduction of the amounts paid to Participants as set forth in section 10.2.  Any
individual that has been penalized in this six-month period for electing
immediate withdrawal will be paid that penalty, and continuing participation
will be allowed, if payout to all Participants under this section
occurs.  Solely for purposes of this Section 10.3, “benefits” shall refer to
amounts held in Grandfathered Accounts under this Plan.


Section 10.4.     Section 16 Insiders.  A Section 16 Insider may only receive a
withdrawal from his or her Stock Account pursuant to this Section 10 if he or
she has made no election within the previous six months to effect a
fund-switching transfer into the Stock Account or the Eastman Stock Fund of the
Eastman Investment Plan or any other "opposite way" intra-plan transfer into a
Company equity securities fund which constitutes a "Discretionary Transaction"
as defined in Rule 16b-3 under the Exchange Act.  If such a distribution occurs
while the Participant is employed by the Company or any of its U.S.
Subsidiaries, any election to defer compensation for the year in which the
Participant receives a withdrawal shall be ineffective as to compensation earned
for the pay period following the pay period during which the withdrawal is made
and thereafter for the remainder of such year and shall be ineffective as to any
other compensation elected to be deferred for such year.


Section 10.5.     EDCP Elections.  A Participant's election to withdraw less
than all of the funds in his or her Account under Sections 10.1 or 10.2 above
shall be applied pro rata to all of the Participant's sub-accounts under this
Plan (i.e., to the two investment accounts under the EDCP Account.

 
58 

--------------------------------------------------------------------------------

 



Section 11.  Non-Competition and Non-Disclosure Provision. Participant will not,
without the written consent of the Company, either during his or her employment
by Company or any of its U.S. Subsidiaries or thereafter, disclose to anyone or
make use of any confidential information which he or she has acquired during his
or her employment relating to any of the business of the Company or any of its
subsidiaries, except as such disclosure or use may be required in connection
with his or her work as an employee of Company or any of its U.S.
Subsidiaries.  During Participant's employment by the Company or any of its U.S.
Subsidiaries, and for a period of two years after the termination of such
employment, he or she will not, without the written consent of the Company,
either as principal, agent, consultant, employee or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which he or she has worked for the Company or any of its U.S. Subsidiaries.  The
agreement in this Section 11 applies separately in the United States and in
other countries but only to the extent that its application shall be reasonably
necessary for the protection of the Company. If the Participant does not comply
with the terms of this Section 11, the Company's Senior VP & CAO (or his
delegate) with respect to Participants other than executive officers of the
Company, or the Compensation Committee, with respect to executive officers of
the Company may, in his or its sole discretion, direct the Company to pay to the
Participant the balance credited to the portion of his or her Interest Accounts
and/or Stock Accounts that consists of the Grandfathered Account portion.


Section 12.  Participant's Rights Unsecured.  The benefits payable under this
Plan shall be paid by the Company each year out of its general assets.  To the
extent a Participant acquires the right to receive a payment under this Plan,
such right shall be no greater than that of an unsecured general creditor of the
Company.  No amount payable under this Plan may be assigned, transferred,
encumbered or subject to any legal process for the payment of any claim against
a Participant.  No Participant shall have the right to exercise any of the
rights or privileges of a shareowner with respect to the units credited to his
or her Stock Accounts.


Section 13.  No Right to Continued Employment. Participation in this Plan shall
not give any employee any right to remain in the employ of the Company or any of
its U.S. Subsidiaries.  The Company and each employer U S. Subsidiary reserve
the right to terminate any Participant at any time.


Section 14.  Statement of Account. Statements will be made available no less
frequently than annually to each Participant or his or her estate showing the
value of the Participant's Accounts.


Section 15.  Deductions. The Company will withhold to the extent required by law
an applicable income and other taxes from amounts deferred or paid under this
Plan.


Section 16.  Administration.


Section 16.1.  Responsibility.  Except as expressly provided otherwise herein,
the Compensation Committee shall have total and exclusive responsibility to
control, operate, manage and administer this Plan in accordance with its terms.


Section 16.2.  Authority of the Compensation Committee.  The Compensation
Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to this Plan.  Without
limiting the generality of the preceding sentence, the Compensation Committee
shall have the exclusive right to interpret this Plan, to determine eligibility
for participation in this Plan, to decide all questions concerning eligibility
for and the amount of benefits payable under this Plan, to construe any
ambiguous provision of this Plan, to correct any default, to supply any
omission, to reconcile any inconsistency, and to decide any and all questions
arising in the administration, interpretation, and application of this Plan.


Section 16.3.  Discretionary Authority.  The Compensation Committee shall have
full discretionary authority in all matters related to the discharge of its
responsibilities and the exercise of its authority under this Plan including,
without limitation, its construction of the terms of this Plan and its
determination of eligibility for participation and benefits under this Plan.  It
is the intent that the decisions of the Compensation Committee and its action
with respect to this Plan shall be final and binding upon all persons having or
claiming to have any right or interest in or under this Plan and that no such
decision or action shall be modified upon judicial review unless such decision
or action is proven to be arbitrary or capricious.

 
59 

--------------------------------------------------------------------------------

 



Section 16.4.  Authority of Senior Vice President and Chief Administrative
Officer (“Senior VP & CAO”).  Where expressly provided for under Sections 8, 10
and 11, the authority of the Compensation Committee is delegated to the
Company's Senior VP & CAO, and to that extent the provisions of Section 16.1
through 16.3 above shall be deemed to apply to such Senior VP & CAO.


Section 16.5.  Delegation of Authority.  The Compensation Committee may provide
additional delegation of some or all of its authority under this Plan to any
person or persons provided that any such delegation be in writing.


Section 17.  Amendment.  The Board may suspend or terminate this Plan at any
time.  Notwithstanding the foregoing, termination with respect to the portion of
this Plan that includes the Non-Grandfathered Accounts must comply with the
requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix).  In addition, the Board
may, from time to time, amend this Plan in any manner without shareowner
approval; provided however, that the Board may condition any amendment on the
approval of shareowners if such approval is necessary or advisable with respect
to tax, securities, or other applicable laws. However, no amendment,
modification, or termination shall, without the consent of a Participant,
adversely affect such Participant's accruals in his or her Accounts as of the
date of such amendment, modification, or termination.


Section 18.  Governing Law. This Plan shall be construed, governed and enforced
in accordance with the law of Tennessee, except as such laws are preempted by
applicable federal law.


Section 19.  Change in Control.


Section 19.1.  Background.  The terms of this Section 19 shall immediately
become operative, without further action or consent by any person or entity,
upon a Change in Control, and once operative shall supersede and control over
any other provisions of this Plan.


Section 19.2.  Amendment On or After Change in Control.  On or after a Change in
Control, no action, including, but not by way of limitation, the amendment,
suspension or termination of this Plan, shall be taken which would affect the
rights of any Participant or the operation of this Plan with respect to the
balance in the Participant's Accounts without the written consent of the
Participant, or, if the Participant is deceased, the Participant's beneficiary
under this Plan (if any).


Section 19.3.  Attorney Fees.  The Company shall pay all reasonable legal fees
and related expenses incurred by a Participant in seeking to obtain or enforce
any payment, benefit or right such participant may be entitled to under this
Plan after a Change in Control; provided, however, the Participant shall be
required to repay any such amounts to the Company to the extent a court of
competent jurisdiction issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced in bad faith.  For purposes of this Section 19.3, the legal fees and
related expenses must be incurred by the Participant within 5 years of the date
the Change in Control occurs.  All reimbursements must be paid to the
Participant by the Company no later than the end of the tax year following the
tax year in which the expense is incurred.


Section 20.  Compliance with SEC Regulations.  It is the Company's intent that
this Plan comply in all respects with Rule 16b-3 of the Exchange Act, and any
regulations promulgated thereunder.  If any provision of this Plan is found not
to be in compliance with such rule, the provision shall be deemed null and void.
All transactions under this Plan, including, but not by way of limitation, a
Participant's election to defer compensation under Section 7 and withdrawals in
the event of a Hardship or Unforeseeable Emergency under Section 10, shall be
executed in accordance with the requirements of Section 16 of the Exchange Act,
as amended and any regulations promulgated thereunder.  To the extent that any
of the provisions contained herein do not conform with Rule 16b-3 of the
Exchange Act or any amendments thereto or any successor regulation, then the
Committee may make such modifications so as to conform this Plan to the Rule's
requirements.


Section 21.  Successors and Assigns. This Plan shall be binding upon the
successors and assigns of the parties hereto.

 
60 

--------------------------------------------------------------------------------

 



SCHEDULE A




Eastman Chemical Resins, Inc.


Eastman Gasification Services Company


EGSC Beaumont, Inc.





 
61 
 
